FILED
                             NOT FOR PUBLICATION
                                                                            DEC 12 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


IMAD ABOUD; et al.,                              No.   14-71199

              Petitioners,                       Agency Nos.         A098-515-824
                                                                     A098-150-502
 v.                                                                  A098-150-503
                                                                     A098-150-504
JEFFERSON B. SESSIONS III, Attorney                                  A098-150-505
General,                                                             A098-150-506

              Respondent.
                                                 MEMORANDUM*


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted December 8, 2017**
                               San Francisco, California

Before: M. SMITH and IKUTA, Circuit Judges, and HUMETEWA,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Diane J. Humetewa, United States District Judge for
the District of Arizona, sitting by designation.
      Imad, Rodina, Hanin, Shirin, Nadin, and Maron Aboud (collectively, the

Abouds) petition for review of the Board of Immigration Appeals’s (BIA) order

denying their second motion to reopen removal proceedings and to reissue its prior

decision denying certification.1 We have jurisdiction under 8 U.S.C. § 1252. Mata

v. Lynch, 135 S. Ct. 2150, 2154–55 (2015).

      The BIA denied the Abouds’ second motion to reopen on the ground that it

was time- and number-barred. See 8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R.

§ 1003.2(c)(2). The Abouds challenge this ruling solely on the ground that the

BIA should have equitably tolled those limitations. We lack jurisdiction to

consider this argument, however, because the Abouds failed to exhaust it before

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). The Abouds

did not expressly ask the BIA to exercise its equitable powers to excuse the

applicable time and number bars, nor did their motion implicitly raise this

argument by putting “precisely those [facts] needed to support an equitable tolling

argument” before the BIA. Socop–Gonzalez v. INS, 272 F.3d 1176, 1184 (9th Cir.

2001) (en banc). Nor did the BIA address or even mention equitable tolling,


      1
        The BIA’s order also dismissed the Abouds’ appeal of the Immigration
Judge’s denial of their first motion to reopen removal proceedings. The Abouds
have waived any challenge to that ruling by failing to raise an argument in their
opening brief. See Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 919
(9th Cir. 2001).
                                          2
further making it clear that the Abouds’ motion failed to put the issue “before the

BIA such that it had the opportunity to correct its error.” Garcia v. Lynch, 786

F.3d 789, 793 (9th Cir. 2015) (quoting Figueroa v. Mukasey, 543 F.3d 487, 492

(9th Cir. 2008)).2

      PETITION DENIED.




      2
         Since we lack jurisdiction to consider equitable tolling, and the Abouds’
second motion to reopen is time- and number-barred, see 8 U.S.C.
§ 1229a(c)(7)(A), (C); 8 C.F.R. § 1003.2(c)(2), we do not address the BIA’s
alternative conclusion that the Abouds failed to comply with the requirements of
Matter of Lozada, 19 I & N Dec. 637, 639 (BIA 1988).
                                          3